United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3376
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Christopher Haney,                       *     [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: February 15, 2006
                                  Filed: April 5, 2006
                                   ___________

Before WOLLMAN, FAGG, and ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       After Christopher Haney reportedly flourished a weapon, police arrested him
and found a 9mm handgun in his possession. The Government charged Haney with
being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g). Haney
pleaded guilty and the district court* sentenced him to the minimum 180 months in
prison under 18 U.S.C. § 924(e) (any person who violates § 922(g) and has at least
three earlier violent felony convictions shall be imprisoned for not less than fifteen
years). On appeal, Haney contends he does not qualify for sentencing under § 924(e)

      *
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
because his Missouri conviction for failure to return to confinement in violation of
Mo. Rev. Stat. § 575.220 should not qualify as a violent felony.

       Section 924(e)(2)(b) defines a violent felony as any crime punishable by more
than a year in prison that either “(i) has as an element the use, attempted use, or
threatened use of physical force against the person of another, or (ii) . . . otherwise
involves conduct that presents a serious potential risk of physical injury to another.”
A “violent felony within the meaning of § 924(e)(2)(B)(ii) includes any crime whose
elements involve conduct that necessarily presents a serious potential risk of physical
injury to another.” United States v. McCall, No. 04-1143, 2006 WL 625687, at *3 (8th
Cir. Mar. 15, 2006) (en banc). We generally look only to the fact of conviction and
the earlier offense’s statutory definition. Id. at *2.

       Missouri defines the crime of failing to return to confinement as occurring when
(1) a defendant is serving a sentence, (2) the sentence temporarily permits the
defendant to go at large without a guard, and (3) the defendant purposefully fails to
return to confinement when required. Mo. Rev. Stat. § 575.220.1. We have already
held that all escapes, including walkaway escapes, are crimes of violence. United
States v. Abernathy, 277 F.3d 1048, 1051 (8th Cir. 2002). This is so because “[e]ven
the most peaceful escape cannot eliminate the potential for violent conflict when the
authorities attempt to recapture the escapee.” United States v. Nation, 243 F.3d 467,
472 (8th Cir. 2001). The offense carries the inherent potential for harm to someone.
See McCall, 2006 WL 625687, at *3. We recently held there is no material distinction
between a walkaway escape and a failure to return to confinement as defined in Mo.
Rev. Stat. 575.220.1. United States v. Adams, No. 05-2180, 2006 WL 721793, at *2
(8th Cir. Mar. 23, 2006). We are bound by our earlier decisions, and lack authority
as a panel to overrule them. United States v. Prior, 107 F.3d 654, 660 (8th Cir. 1997).




                                         -2-
       Because the district court properly concluded Haney’s conviction for failure to
return to confinement qualified as an earlier violent felony under § 924(e), we affirm
Haney’s sentence.
                        ______________________________




                                         -3-